
	
		I
		112th CONGRESS
		1st Session
		H. R. 1476
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Ms. Speier (for
			 herself and Mr. Weiner) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  exclude certain advanced diagnostic imaging services from the in-office
		  ancillary services exception to the prohibition on physician
		  self-referral.
	
	
		1.Short titleThis Act may be cited as the
			 Integrity in Medicare Advanced
			 Diagnostic Imaging Act of 2011.
		2.Excluding certain
			 advanced diagnostic imaging services from the in-office ancillary services
			 exception to the prohibition on physician self-referral
			(a)In
			 generalSection 1877(b)(2) of
			 the Social Security Act (42 U.S.C. 1395nn(b)(2)) is amended—
				(1)in the matter
			 before subparagraph (A), by striking and supplies and inserting
			 , supplies, and certain advanced diagnostic imaging services;
			 and
				(2)by adding at the
			 end the following: For purposes of this paragraph, the term
			 certain advanced diagnostic imaging services means diagnostic
			 magnetic resonance imaging, computed tomography, and positron emission
			 tomography, and such other diagnostic imaging services, including services
			 described in section 1848(b)(4)(B) (but excluding X-ray, ultrasound, and
			 fluoroscopy), as specified by the Secretary in consultation with physician
			 specialty organizations and other stakeholders, but does not include imaging
			 services performed for purposes of radiation therapy treatment planning or in
			 conjunction with an interventional radiological procedure or nuclear medicine
			 other than positron emission tomography..
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 services furnished on or after the date of the enactment of this Act,
			 regardless of when the referral for such services is or was made.
			
